               Case 2:19-bk-54003                     Doc 4          Filed 06/18/19 Entered 06/18/19 14:17:34            Desc Main
                                                                     Document      Page 1 of 2

 Fill in this information to identify your case:

 Debtor 1                 Daniel E Vaughn
                          First Name                        Middle Name              Last Name

 Debtor 2                 Tanya L Vaughn
 (Spouse if, filing)      First Name                        Middle Name              Last Name


 United States Bankruptcy Court for the:              SOUTHERN DISTRICT OF OHIO

 Case number
 (if known)                                                                                                              Check if this is an
                                                                                                                         amended filing



Official Form 108
Statement of Intention for Individuals Filing Under Chapter 7                                                                            12/15


If you are an individual filing under chapter 7, you must fill out this form if:
    creditors have claims secured by your property, or
  you have leased personal property and the lease has not expired.
You must file this form with the court within 30 days after you file your bankruptcy petition or by the date set for the meeting of creditors,
        whichever is earlier, unless the court extends the time for cause. You must also send copies to the creditors and lessors you list
        on the form

If two married people are filing together in a joint case, both are equally responsible for supplying correct information. Both debtors must
         sign and date the form.

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
        write your name and case number (if known).

 Part 1:        List Your Creditors Who Have Secured Claims

1. For any creditors that you listed in Part 1 of Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D), fill in the
   information below.
    Identify the creditor and the property that is collateral  What do you intend to do with the property that    Did you claim the property
                                                               secures a debt?                                    as exempt on Schedule C?



    Creditor's         Crescent Bank And Trus                               Surrender the property.                     No
    name:                                                                   Retain the property and redeem it.
                                                                            Retain the property and enter into a        Yes
    Description of       2015 Kia Sedona 46800 miles                        Reaffirmation Agreement.
    property             Value based on KBB private                         Retain the property and [explain]:
    securing debt:       party sale



    Creditor's         Franklin American Mtg/                               Surrender the property.                     No
    name:                                                                   Retain the property and redeem it.
                                                                            Retain the property and enter into a        Yes
    Description of 143 Firestone Drive Delaware,                            Reaffirmation Agreement.
    property       OH 43015 Delaware County                                 Retain the property and [explain]:
    securing debt: Value based on Delaware
                   County Auditor's Value                                 Retain and Pay



    Creditor's         Ohio Department of Taxation                          Surrender the property.                     No
    name:                                                                   Retain the property and redeem it.
                                                                            Retain the property and enter into a        Yes
    Description of       143 Firestone Drive Delaware,                      Reaffirmation Agreement.
                         OH 43015 Delaware County

Official Form 108                                       Statement of Intention for Individuals Filing Under Chapter 7                          page 1

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                Best Case Bankruptcy
            Case 2:19-bk-54003                        Doc 4          Filed 06/18/19 Entered 06/18/19 14:17:34                            Desc Main
                                                                     Document      Page 2 of 2

 Debtor 1       Daniel E Vaughn
 Debtor 2       Tanya L Vaughn                                                                        Case number (if known)


     property           Value based on Delaware                             Retain the property and [explain]:
     securing debt:     County Auditor's Value                            Retain and Pay


     Creditor's    Ohio Department of Taxation                              Surrender the property.                                     No
     name:                                                                  Retain the property and redeem it.
                                                                            Retain the property and enter into a                        Yes
     Description of 143 Firestone Drive Delaware,                           Reaffirmation Agreement.
     property       OH 43015 Delaware County                                Retain the property and [explain]:
     securing debt: Value based on Delaware
                    County Auditor's Value                                Retain and Pay

 Part 2:   List Your Unexpired Personal Property Leases
For any unexpired personal property lease that you listed in Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G), fill
in the information below. Do not list real estate leases. Unexpired leases are leases that are still in effect; the lease period has not yet ended.
You may assume an unexpired personal property lease if the trustee does not assume it. 11 U.S.C. § 365(p)(2).

 Describe your unexpired personal property leases                                                                              Will the lease be assumed?

 Lessor's name:               Progressive Leasing                                                                                 No

                                                                                                                                  Yes

 Description of leased        Furniture
 Property:



 Part 3:      Sign Below

Under penalty of perjury, I declare that I have indicated my intention about any property of my estate that secures a debt and any personal
property that is subject to an unexpired lease.

 X     /s/ Daniel E Vaughn                                                          X /s/ Tanya L Vaughn
       Daniel E Vaughn                                                                  Tanya L Vaughn
       Signature of Debtor 1                                                            Signature of Debtor 2

       Date        June 18, 2019                                                    Date     June 18, 2019




Official Form 108                                       Statement of Intention for Individuals Filing Under Chapter 7                                      page 2

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
